EXHIBIT 10.4
 
TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
December 20, 2013 by and between MESA ENERGY, INC., a Nevada corporation
(“Mesa”), and TNR HOLDINGS LLC, a Delaware limited liability company (“TNR”;
together with Mesa, collectively, the “Parties” and each, individually, a
“Party”).
 
RECITALS:
 
WHEREAS, Mesa is a member of TNR;
 
WHEREAS, TNR is in need of certain technology assets and certain administrative
functions which Mesa has the capacity provide;
 
WHEREAS, it is in the best interests of Mesa and TNR to make such technology
assets and administrative functions available to TNR.
 
NOW, THEREFORE, the Parties, in consideration of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, do hereby agree as follows:
 
1. Corporate Services.  Mesa, on a monthly basis, shall make available to TNR,
assets owned, licensed or otherwise controlled by Mesa and certain personnel
employed by Mesa, as set forth on Exhibit A hereto (collectively, the “Corporate
Services”):
 
2. Cost of Corporate Services.  In exchange for providing the Corporate
Services, TNR shall pay Mesa the amounts set forth on Exhibit A on a monthly
basis, subject to the provisions of Section 6 hereof.
 
3. Service Standards.
 
(a) Mesa shall ensure that the Corporate Services are provided in accordance
with the specifications set out in Exhibit A and the Service Standards (as
hereinafter defined).
 
(b) For the purposes of this Agreement, “Service Standards” means, in relation
to the performance of the Corporate Services, carrying out those Corporate
Services (i) with reasonable care and skill, (ii) in good faith, (iii) in
accordance with Good Industry Practice (as hereinafter defined), (iv) in
accordance with any rules, codes, policies, procedures, and standards
established by TNR from time to time, (v) in cooperation with TNR, its agents,
subsidiaries, affiliates, and contractors including, without limitation, in
relation to the provision of information requested by TNR, (vi) in a manner
which is not and is not likely to become injurious to health or detrimental to
the environment, reputation or any property at any premises of TNR or its
affiliates to which Mesa has access in order to provide the Corporate Services;
and (vii) in a manner which shall not diminish the public image and reputation
of TNR.
 
(c) For the purposes of this Agreement, “Good Industry Practice” means the
exercise of such levels of skill, diligence, prudence and foresight as can
reasonably be expected from a prudent services provider in the same or similar
circumstances, which as a minimum are widely used, recognized and accepted by
service providers as an industry standard.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Employees and Hours.  The number and hours of service of Mesa’s employees
assigned to perform Corporate Services shall be mutually determined by the
parties; provided the tasks/obligations for which the abovementioned
consideration is given is carried out within such time as can be reasonably
expected by the Parties herein and in accordance with the Service
Standards.  Such employees shall be, and at all times remain, the employees of
Mesa.  Mesa shall be solely responsible for hiring, training and terminating
such employees, and for setting compensation and benefits and all other terms,
conditions and requirements of employment for employees assigned to perform
Corporate Services.  Mesa shall be solely responsible for meeting any and all
legal obligations to such employees which are imposed upon Mesa as their
employer or contractor, as the case may be.  Mesa shall be responsible for all
benefits and compensation payable to such employees (subject to reimbursement as
provided herein), as well as all federal and state withholdings, payroll and
other taxes and obligations with respect to such employees.
 
5. Independent Contractors.  TNR hereby engages Mesa as an independent
contractor in connection with the Corporate Services, and TNR and Mesa are
responsible only for their own actions.  Neither Mesa nor its employees,
subcontractors or agents shall be deemed servants or employees of TNR.  Nothing
in this Agreement shall be construed to create a joint venture, partnership or
any other relationship of any nature which would create any liability or
responsibility on the part of any Party for the debts, obligation or liabilities
of the other Party.
 
6. Term & Termination.  The term of this Agreement shall commence on the date
hereof, and shall extend for an initial period through March 31, 2014 (the
“Initial Term”).  Thereafter, the term of this Agreement shall be automatically
extended for consecutive one (1) month renewal terms, provided that neither
Party gives written notice to the other of its intent not to renew not less than
ten (10) days prior to the expiration of such initial term or any renewal
term.  Notwithstanding the foregoing, after the Initial Term, either Party may
terminate this Agreement at any time, for any reason, or for no reason, by
delivering written notice to the non-terminating Party at least ten (10) days
prior to such termination.  Notwithstanding anything to the contrary contained
herein, if at any time (including, for the avoidance of doubt, during the
Initial Term) David Freeman or Jenny Frey ceases to be employed by Mesa, TNR
shall not thereafter be required to pay Mesa for their services and Exhibit A
shall be deemed to be amended accordingly.
 
6. Confidentiality.  Mesa acknowledges that as a result of providing the
Corporate Services contemplated hereunder, Mesa or its affiliates may receive
information that has been created, discovered or developed by TNR or its
affiliates and/or in which property rights have been assigned or otherwise
conveyed to TNR, which information has commercial value to TNR and is not in the
public domain (collectively the “Proprietary Information”).  Proprietary
Information will be and remain the sole property of TNR or its affiliates or
assigns. Mesa hereby agrees that it and its affiliates and the personnel
providing Corporate Services hereunder will use the same degree of care which it
normally uses to protect its own proprietary information to prevent disclosing
to third parties any Proprietary Information.  Mesa and its affiliates will not
make any use of Proprietary Information, except as contemplated or required by
the terms of this Agreement or as may be permitted by Section 7.4(d) of the
Amended and Restated Limited Liability Agreement of TNR.
 
 
2

--------------------------------------------------------------------------------

 


7. General Indemnification.


(a) TNR shall indemnify and hold harmless Mesa against any claims, loss, damage,
cost, liability, injury or expense that may be reasonably incurred or sustained
by Mesa or its affiliates, or any of its or its affiliates’ officers, directors,
employees, representatives, agents or contractors, in connection with the
provision of Corporate Services hereunder to the extent caused by or arising out
of any breach of this Agreement, gross negligence, acts in violation of law, or
willful misconduct of TNR or any of its employees, officers, representatives,
agents or contractors.  This obligation shall survive expiration or earlier
termination of this Agreement.


(b) Mesa shall indemnify and hold harmless TNR against any claims, loss, damage,
cost, liability, injury or expense that may be reasonably incurred or sustained
by TNR or its affiliates, or any of its or its affiliates’ managers, officers,
directors, employees, representatives, agents or contractors, in connection with
the provision of Corporate Services hereunder to the extent caused by or arising
out of any breach of this Agreement, gross negligence, acts in violation of law,
or willful misconduct of Mesa or any of its employees, officers,
representatives, agents or contractors.  This obligation shall survive
expiration or earlier termination of this Agreement.


8. Third Parties.  This Agreement and each of its provisions is for the
exclusive benefit of the Parties to this Agreement and not for the benefit of
any third party, and under no circumstances shall the terms of this Agreement be
deemed to make TNR or Mesa responsible to any third party for damages or other
liabilities to such third party.


9. Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the Parties hereto in respect of the subject matter contained
herein.  Except as otherwise provided, this Agreement supersedes all prior
agreements and understandings between the Parties with respect to the subject
matter hereof.


10. Amendments and Modifications.  This Agreement may not be amended or
modified, except in writing signed by the Parties hereto; provided, however,
that after the Initial Term, TNR may amend Exhibit A to eliminate specific
Corporate Services and the related costs upon notice to Mesa.


11. Severability.  In the event that any one or more of the provisions hereof
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, the same shall not invalidate or otherwise affect any other provisions
hereof, and this Agreement shall be construed as if the invalid, illegal or
unenforceable provision or portion thereof had never been contained herein.


12. Binding Effect; Assignment.  The provisions of this Agreement shall be for
the benefit of and binding upon each of the Parties hereto and their respective
successors and permitted assigns.  Neither Party may assign its rights or
obligations under this Agreement without the prior written consent of the other
Party.  Any attempted assignment without consent where required shall be void.
 
 
3

--------------------------------------------------------------------------------

 


13. Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without giving
effect to its principles of conflicts of law.


14. Waiver.  Failure to insist upon strict compliance with any of the terms of
this Agreement shall not be deemed a waiver of such terms.  No breach of any
covenant, agreement, warranty or representation shall be deemed waived unless
expressly waived in writing and signed by the Party who might assert such a
breach.
 
15. Headings.  The headings in this Agreement are used solely for convenience of
the Parties and shall not be considered a part of, or affect the construction or
interpretation of, this Agreement.
 
16. Counterparts.  This Agreement may be executed in counterparts, each of which
will be considered an original, but all of which together will constitute the
same instrument.  Without limiting the foregoing, a faxed copy of this Agreement
or copy of this Agreement sent via email in a .pdf format will be considered an
original.
 
[Signatures on the following page]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Transition Services
Agreement to be executed as of the date first above written.
 
TNR HOLDINGS LLC
 


 
By:____________________________________
Name:
Title:
 
MESA ENERGY, INC.
 


By:____________________________________
Name:
Title:
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.4
 
Exhibit A


Monthly Services and Costs



   
Monthly Cost
 
Function
Legal and Professional Consultants
       
Software and Systems Maintenance / Training
    $3,000  
IT
IT
    1,750  
IT
Hedging
    2,000  
Hedging Services
Total - Legal and Professional
    6,750                
Office Expense - Dallas
    4,000  
Overhead Allocation
           
Wages - Dallas
         
Wages - CEO
    5,000  
Management
Wages - CFO
    2,240  
Accounting
Wages - EVP
    3,000  
Land Services
Wages - Bus. Dev.
    1,000  
Administrative
Wages - Admin. Asst.
    2,250  
Administrative
Wages - O & G Revenue
    7,100  
Accounting
Wages - Controller
    2,500  
Accounting
Wages - Landman
    4,400  
Land Services
Wages - Landman Assistants
    7,000  
Land Services
Payroll Taxes
    2,932  
Finance
           
Wages - Covington
         
David Freeman
    14,000  
Management
Jenny Frey
    6,030  
Operations
Subtotal - Wages
    57,452                
Insurance - WC
    2,000  
Insurance
Utilities - Allocation
    250  
IT
Total - Other G & A
    2,250                
Total Monthly Services
    $70,452    


